OPINION
By THE COURT
William Bounce in the Common Pleas sought to recover from The Cleveland Railway Company for personal injuries resulting from a collision between a street car and a truck driven by Bounce. The trial court entered judgment for the defendant at the conclusion of plaintiff’s evidence and error is now prosecuted to that judgment. At the time of the collision the defendant Railway Company may or may not have been running its car negligently. Interpreting the evidence most favorably for the plaintiff and assuming that the defendant was negligent, we1 are enabled only to ascertain what the record shows in regard to the plaintiff’s conduct, if the judgment is to be affirmed.
The collision occurred on the plaintiff’s left side of the street. That is admitted. Furthermore the plaintiff was proceeding forward toward the oncoming car on the wrong side of the street. That is admitted. There thus arose a presumption of contributory negligence against the plaintiff that was never removed. The plaintiff’s own evidence just as strongly indicates that he drove his car to the north side of the street as it does that he drove it to the devil strip and then skidded north. The presumption of contributory negligence was never removed.
Tire overruling of the motion to open up the case to offer new testimony was not prejudicial. No proffer of evidence was made to show that additional evidence if admitted would have changed the situation.
Judgment affirmed.
MIDDLETON, MAUCK and WILLIAMS, JJ, concur in judgment.